Citation Nr: 0325713	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to service connection for a chronic 
genitourinary disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from August 1955 to August 
1959.

This appeal to the Board of Veterans Appeals (the Board) is 
from the initial action taken in November 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
a psychiatric disorder described as PTSD with major 
depressive disorder, and assigned a 50 percent rating 
therefore; and denied service connection for a chronic 
genitourinary disorder described as urethritis.

The Board notes that the appeal for a higher evaluation for 
PTSD arises from the initial rating decision wherein the RO 
granted service connection for the disability and assigned 
the initial disability evaluation.  Therefore, the entire 
rating period is to be considered, including the possibility 
of a staged rating (i.e., separate ratings for separate 
periods of time) based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The issue has been 
characterized accordingly on the front page of this decision.  
However, given the nature of the action taken by the Board 
herein on this issue, staging is not required.


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran's PTSD 
and major depression are manifested by GAF of 45, with 
persistent apparent memory deficit, frequent nightmares, 
increased startle response, significant anxiety and severe 
depression, continual irritability, with virtual isolation in 
the home and community.

2.  The veteran's PTSD alone results in total occupational 
and social impairment.






CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Criteria: Increased Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2002), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however, a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Extensive private and VA physical and psychiatric evaluations 
are in the file for comparative purposes.  The veteran has 
been seen for counseling of a variety of types, reports from 
which are also of record.  

It is also noted that in addition to the disabilities herein 
concerned, the veteran also has what has been described as 
ataxia, a progressive and significantly disabling 
neurological disorder which has been said to prevent his 
driving and otherwise hampers him industrially.

The veteran's prevalent psychiatric diagnosis is PTSD 
although he has shown elements of major depression with 
anxiety.

On VA examination in July 2001, it was noted that in addition 
to his history, of record were VA outpatient records and 
analyses.  The veteran described in detail the experiences he 
had both with the Marine Corps in Okinawa and in Beirut, 
Lebanon.  

The veteran was reported to have been married for 41 years 
and the couple had 3 children and 5 grandchildren.  The 
veteran described his marriage as good, and he stated that he 
had stopped drinking when he got married.  The veteran 
reported having had 4 jobs in his career, initially in the 
glass industry and then as a salesman for 27 years with one 
firm.  Three years earlier he had retired due to ongoing 
motor problems.  He had since been required to use a 
wheelchair because of weakness in his legs and body.

Currently, the veteran was reported as spending his time at 
home, watching television and going to the VA for clinic 
appointments.  He said that if he had an electric wheelchair 
he might be able to go into his yard for fresh air.  He had 
little interest in activities but enjoyed his times with his 
grandchildren.  He was interviewed at the rehabilitation unit 
of the VA where he was being assessed and provided physical 
therapy.

On examination, the veteran reported problems with his 
memory, said he had attended weekly therapy sessions at the 
VA, and felt that this was helpful.  He took Sertraline for 
depression.

The veteran complained that he had had increasingly intrusive 
thoughts since his retirement, and that he thought of 
traumatic events, had considerable irritability and felt sad.  
He said that prior to termination of his job, he had been 
able to distract himself all those years by doing other 
things, but now, he had too much time on his hands, and he 
was no longer able to distract himself from his problems.

Objectively, the examiner noted that while he was 
cooperative, and humorous at times, there was an underlying 
sadness in his eyes.  His affect became quite sad when he 
talked about traumatic events, his former work and his 
military service.  He seemed oriented but reported depressive 
symptoms including chronic feelings of hopelessness about the 
future, anhedonia, crying spells, feelings of restlessness, 
difficulty making decisions, low energy, irritability and 
problems with concentration.

The veteran reported a wide range of PTSD symptomatology.  He 
reexperienced many symptoms such as recurrent and intrusive 
thoughts about traumatic events several times a week, had 
occasional recurrent nightmares and distressing dreams about 
traumatic events, and had intense psychological distress and 
physiological reactivity when exposed to cues that symbolized 
or resembled an aspect of the traumatic event involved.  He 
had avoidance symptoms including efforts to avoid thought, 
feelings and conversations associated with the trauma (i.e., 
avoided talking about events, war movies, looking at photos 
for military years, etc.), inability to recall an important 
aspect of the trauma, markedly diminished interest or 
participation in significant activities, feelings of 
detachment or estrangement from others (i.e., felt numb when 
a close family member died), symptoms of increased arousal 
included difficulty staying asleep (with medication he was 
able to sleep 8 hours, but with frequent awakenings), 
difficulty concentrating, hypervigilance and being easily 
startled.

Numerous evaluative studies were undertaken or reviewed 
including Beck Depression, Mississippi Scale, MMPI, etc.  His 
test results were felt by the examiner to be consistent with 
his self reported symptoms and consistent with PTSD.  He was 
confirmed to have PTSD as well as severe depressive symptoms.  
He had responded frankly to the questions and was said to be 
experiencing symptoms of significant psychological distress.  
His clinical profile confirmed that he was experiencing a lot 
of emotional turmoil, feeing anxious and depressed.

The diagnosis was chronic PTSD, moderate, with major 
depression disorder, recurrent, severe, and his Global 
Assessment of Functioning (GAF) level was 45.  The examiner 
felt that his depressive symptoms were unquestionably 
associated with his PTSD and clearly worsened due to the 
sudden onset of his serious medical problems.  


Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has deteriorated 
since his loss of his long-time job and that he is now 
seriously depressed and anxious as well.

The Board must note that the veteran's record shows that he 
long worked in accord with his experience and training and 
was stable in that regard for years.  However, for whatever 
reason, he is clearly no longer able to fulfill those 
obligations to himself and his employers.  It is not 
controverted that he has significant physical problems with 
his ataxia, and this undoubtedly caused some immediate 
vocational and occupational stress.  However, the issue 
herein is not what caused him to quit work in the first 
place; but whether or not the veteran's mental health, alone, 
without reference to his unrelated medical problems, is 
causing significant occupational impact.  The Board find that 
the evidence is unequivocally in the affirmative.

The veteran's GAF is at 45, which is reflective of serious 
PTSD as well as depressive symptoms.  He has sleep impairment 
and other symptoms which clearly reflect long periods of 
anxiety leading to virtual isolation in the community and 
grave impact on what little remains of his family life.  His 
social interactions are minimal and limited primarily to his 
nearest family members.  
  
The Board finds that with resolution of all doubt in his 
favor, and discounting his physical symptoms entirely, his 
psychiatric symptoms alone more nearly than not fulfill the 
criteria for a 100 percent schedular evaluation for PTSD.


ORDER

A 100 percent initial rating for PTSD is granted, subject to 
the regulatory criteria relating to the payment of monetary 
awards.  


REMAND

Available service records show that the veteran was seen for 
urethritis in service.  

He has argued that he had genitourinary symptoms in service 
and that like many others involved in Operation Blue Bat, and 
others deployed to Lebanon, he was subject to quarantine for 
similar symptoms that he experienced, along with many of his 
service comrades. 

VA examinations have shown genitourinary symptoms most 
recently diagnosed as prostatitis with confirmed hematuria.  
He also experiences nocturia as well as incontinence.  He had 
also had erectile dysfunction for 2 years.  The examiner felt 
that he was also experiencing a history of urge incontinence 
related to central nervous disorder as well as recurrent 
prostatitis and urinary retention due to the use of 
antihistamines.

There is no opinion of record with regard to any alleged 
relationship between current genitourinary symptoms and 
either service or the now service-connected disability.  

It is also not shown that he has been thoroughly evaluated 
for parasitic infection; or if these studies have been 
undertaken, they are not now of record.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to the origins of 
any currant genitourinary problems and is mandated to seek 
medical expert's opinion in that regard along with 
appropriate examination.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Board has no option but to remand the case for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In that regard, he 
should be asked to submit any evidence he 
may have with regard to in-service and 
post service genitourinary symptoms, his 
treatment and the diagnosis(es) thereof.  
If he needs assistance, the RO should 
provide this.  The records should be 
added to the claims file.

2.  The veteran should be scheduled for a 
genitourinary evaluation by a physician 
who has not previously evaluated him to 
determine the etiology of all current 
genitourinary symptoms; whether there is 
any relationship between any current 
symptoms and in-service experiences, 
including urethritis and the 
circumstances which resulted in 
quarantine; and whether there is  any 
relationship between the veteran's 
service-connected PTSD and current 
genitourinary symptoms.  All necessary 
laboratory and other assessments should 
be undertaken including a comprehensive 
parasitic spectrum analysis of all 
genitourinary systems.  The opinions 
should be supported by adequate 
rationales and annotations to the record.

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2002) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
should also contain all of the laws and 
regulations applicable to the claim 
including as relate to 38 C.F.R. § 3.310 
and/or Allen v. Brown, 7 Vet. App. 439 
(1995) and modifications thereof.  A 
suitable period of time should be allowed 
for response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



